Citation Nr: 0906858	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-19 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to June 23, 2004, 
for the grant of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to an effective date prior to June 23, 2004, 
for the grant of entitlement to service connection for 
tinnitus.

3.  Whether a September 24, 1991 rating decision, which 
denied service connection for bilateral hearing loss, should 
be reversed or revised on the basis of clear and unmistakable 
error.

4.  Whether a June 19, 2002 rating decision, which denied 
service connection for bilateral hearing loss and tinnitus, 
should be reversed or revised on the basis of clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions.  The earlier 
effective date claims arise from an October 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, on behalf of the RO 
in Louisville, Kentucky.  The clear and unmistakable error 
(CUE) claims arise from a rating decision in September 2008 
by the Remand and Rating Development Team in the Huntington, 
West Virginia RO.  

In November 2008, the Veteran submitted a notice of 
disagreement with the September 2008 rating decision denying 
the CUE claims.  Although it appears that the Huntington RO 
corresponded with the Veteran regarding his appeal of the 
effective date claims thereafter, no action was taken on his 
notice of disagreement.  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Accordingly, these issues have been 
added to the title page and are dealt with in the Remand 
below.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In July 2008, the Board remanded the claims for earlier 
effective dates on the basis that they were inextricably 
intertwined with the Veteran's claims that prior rating 
decisions denying service connection for hearing loss and 
tinnitus were based on clear and unmistakable error.  In the 
remand order, the Board directed that the CUE claims be 
adjudicated and that the Appeals Management Center retain the 
claims file until the Veteran perfected an appeal of the 
decision or the appeal period expired.  In fact, the 
Huntington RO adjudicated the CUE claims in September 2008 
and subsequently received the Veteran's notice of 
disagreement in November 2008.  The RO then forwarded the 
claims file directly to the Veteran's representative, rather 
then properly process his notice of disagreement, as directed 
by the Board's remand.

As explained previously, the CUE claims must be fully 
adjudicated by the RO prior to an appellate decision on the 
earlier effective date claims, as a finding of CUE in the 
September 1991 or June 2002 rating decisions would either 
render moot or have a significant impact on the issues on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably- intertwined" when they are 
so closely tied together that a final Board decision cannot 
be rendered unless both issues have been considered).  All 
four claims must be remanded, so that the Veteran's notice of 
disagreement can be processed.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED to the Appeals Management Center for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Process the Veteran's November 2008 
notice of disagreement with the September 
2008 rating decision denying that there 
was clear and unmistakable error in rating 
decisions dated September 24, 1991 and 
June 19, 2002.  Specifically, a statement 
of the case with respect to these claims 
must be provided.  The veteran and his 
representative must be advised of the 
requirement for filing a substantive 
appeal by September 25, 2009 (notice of 
the RO decision was sent on 925, 2008).  

2.  Hold all issues of the case until 
September 25, 2009, or until the appeal is 
perfected.  At the time that either event 
occurs, return the file to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


